ITEMID: 001-77716
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: GOGA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Július Goga, was a Slovakian national who was born in 1954 and lived in Bratislava. In 2003 the applicant died. By a letter of 5 January 2005 the late applicant’s wife Mrs Jana Gogová and his children Mr Július Goga and Ms Jana Gogová informed the Court that they wished to pursue the application in his stead. The applicant is represented before the Court by Mrs E. Ľalíková, a lawyer practising in Bratislava. The respondent Government are represented by Mrs A. Poláčková, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s family owned real estate located in Topoľčany which comprised a house and the land around it.
In 1975 two contracts were made relating to the transfer of the property to the State. The first of these contracts was concluded on 1 October and the second at some unspecified point in November. The existence and validity of these contracts were later in dispute (see below).
The State subsequently took over the property and, since then, it has been used by a college of agriculture in Topoľčany. The title to the property was formally vested in a special legal entity (školský majetok or, later, školské hospodárstvo) which was attached to the college.
On 18 May 1994 the applicant and two of his relatives, who were all jointly represented by a lawyer, brought a civil action against the above entity which possessed the property and against the Bratislava IV District Education Authority (školská správa) in the Topoľčany District Court (Okresný súd). They originally sought an order for possession of the house, but later extended the action by also seeking a ruling declaring that the defendants were not bona fides possessors of the property.
On 15 December 1995 the District Court dismissed the action but, on the plaintiffs’ appeal, the Bratislava Regional Court (Krajský súd) quashed the judgment on 17 October 1996.
On 16 September 1998 the District Court found in favour of the plaintiffs but, on the defendants’ appeal, the Nitra Regional Court overturned the judgment and dismissed the action on 24 November 1999.
The plaintiffs appealed on points of law to the Supreme Court.
On 27 February 2001 the Supreme Court quashed the judgment of 24 November 1999 and remitted the case to the Regional Court for reexamination of the defendants’ appeal against the judgment of 16 September 1998.
On 11 July 2002 the Regional Court examined the defendants’ appeal against the judgment of 16 September 1998 afresh. It again reversed the latter judgment and dismissed the action. The Regional Court examined complex documentary and other evidence, including the pleadings of the parties. It found that the contract of November 1975 had been validly concluded and approved by the competent authorities. It had lawfully conveyed the house in question to the State. As a consequence, under the laws which applied at the time, the title of the applicant’s family to the land underneath the house had been automatically extinguished. The applicant and the other plaintiffs had therefore no legal title to the property and, consequently, no right of action in the case.
The plaintiffs again appealed on points of law. They contested the Regional Court’s factual conclusion as to the existence of the contract of November 1975. They maintained that the judgment was not properly reasoned, that the facts had not been established adequately and that the court’s legal assessment of the case was flawed.
On 27 May 2004 the Supreme Court dismissed the appeal. Following the applicant’s death, it dealt in his stead with his surviving wife and children, being his heirs. The Supreme Court found that the facts of the case had been established adequately, the reasons given by the Regional Court were comprehensive and convincing and its conclusion was correct.
On 12 October 2004 the District Court issued an order for costs against the plaintiffs.
The wife and children of the applicant, who were represented by a lawyer, challenged the Supreme Court’s judgment by a complaint to the Constitutional Court under Article 127 of the Constitution. They complained that the judgment was onesided, unfair and wrong, contrary to Article 6 § 1 of the Convention and Article 46 § 1 of the Constitution.
On 27 October 2004 the Constitutional Court declared the complaint inadmissible as being manifestly ill-founded. It found that the Supreme Court had adequately examined the plaintiffs’ arguments, its findings were not manifestly arbitrary or wrong and its conclusions had been adequately reasoned.
